DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the communications filed on August 24, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 11-19, 22, and 23 are currently pending and have been examined. Claims 11, 12, and 14-19 have been amended.  Claims 22 and 23 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Regarding the rejection of claims 11-19, 22, and 23 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive for the reasons established infra.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 11, and similarly claims 18 and 19, recite “a positive indicator indicating that the corresponding feature point is overlaid by a shape of an item for sale in the category when the shape is applied to the reference image, or set to a negative indicator indicating that the corresponding feature point is not overlaid by the shape of the item for sale in the category when the shape is applied to the reference image” (emphasis added).  However, the claims do not actively recite the shape being applied to the reference image.  Accordingly, the limitation of “a positive indicator indicating that the corresponding feature point is overlaid by a shape of an item for sale in the category when the shape is applied to the reference image, or set to a negative indicator indicating that the corresponding feature point is not overlaid by the shape of the item for sale in the category when the shape is applied to the reference image” is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  
Claims 12-17, 22, and 23 depend from claim 11 and thus inherit the deficiencies of claim 11.

Claim 18 recites “providing a user interface including a reference image of an object, the user interface being configured to allow a user to draw, on the reference image, a first image to be used as a configured to allow” a user to draw, does not mean the user actually draws with the user interface.  Accordingly, it is unclear whether the Applicant intended for the user to draw to be within the scope of the claims, as the claims continue to then recite "extracting a first feature value of the first drawn image” (emphasis added).  Consequently, one of ordinary skill in the art cannot determine how to avoid infringement of the claim because the metes and bounds of the claim are unclear.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-19, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 11-17, 22, and 23 are directed to a machine; claims 18 is directed to a process; and claim 19 is directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claims 1, 18, and 19 similarly recite the steps of: providing a reference image of an object, to allow a user to draw, on the reference image, a first image to be used as a search condition for searching an item for sale, the reference image comprising a plurality of feature points of the object having predefined locations on the reference image, respectively; extracting a first 
Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps via a computer, user interface, and storage -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 11-19, 22, and 23 are directed to an abstract idea. 
Further, the technical elements of performing the steps via a computer, user interface, and storage -- merely implements the abstract idea on a computer environment.
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 11-19, 22, and 23 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  


Allowable Subject Matter
Claims 11-19, 22, and 23 are rejected under 35 U.S.C. 101, but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625